Exhibit 10.2

September 8, 2014

Peter Ho

15 Oxford Way

Greenville, DE 19807

Dear Peter:

It is my pleasure to extend to you this offer of employment with Epizyme, Inc.
(the “Company”). On behalf of the Company, I am pleased to set forth below the
terms of your employment with the Company:

 

  1. Employment. You will be employed to serve on a full-time basis as the
Company’s Chief Development Officer, commencing on a date on or prior to
September 11, 2014 as may be agreed by you and the Company. As Chief Development
Officer, you will be responsible for such duties as are consistent with such
position, plus such other duties as may from time to time be assigned to you by
the Company. You shall report to the Chief Executive Officer (or such other
person as may be designated by the Chief Executive Officer), and you agree to
devote your full business time, best efforts, skill, knowledge, attention and
energies to the advancement of the Company’s business and interests and to the
performance of your duties and responsibilities as an employee of the Company.
You agree to abide by the rules, regulations, instructions, personnel practices
and policies of the Company and any changes therein that may be adopted from
time to time by the Company.

 

  2. Base Salary. Your base salary will be at the rate of $17,500 per
semi-monthly pay period (which if annualized equals $420,000), less all
applicable taxes and withholdings, to be paid in installments in accordance with
the Company’s regular payroll practices. Such base salary may be adjusted from
time to time in accordance with normal business practices and in the sole
discretion of the Company.

 

  3. Discretionary Bonus. Following the end of each fiscal year and subject to
the approval of the Company’s Board of Directors, you may be eligible for a
retention and performance bonus, based on your performance and the Company’s
performance during the applicable fiscal year, as determined by the Company in
its sole discretion. Your target bonus is 35% of your annualized base salary.
You must be an active employee of the Company on the date any bonus is
distributed in order to be eligible for and to earn a bonus award, as it also
serves as an incentive to remain employed by the Company.

 

  4.

Equity. Subject to Board approval, you will receive a stock option grant under
the Company’s 2013 Stock Incentive Plan (the “Plan”) for the purchase of 150,000
shares



--------------------------------------------------------------------------------

  of common stock of the Company at an exercise price per share equal to the
fair market value of one share of Common Stock on the date of the grant as
determined by the Company in its sole discretion. The stock option grant shall
be subject to all terms and other provisions set forth in the Plan and in a
separate stock option agreement, including the vesting schedule. The option will
vest over a four-year period with the first quarter vesting on the first
anniversary of the commencement of employment and the remaining three-fourths
vesting monthly in 36 equal monthly installments following the first anniversary
of the commencement of employment and until fully vested on the fourth
anniversary of the grant date.

You may also be eligible for other grants of stock or stock options as
determined by and in the sole discretion of the Board. Nothing in this section
shall affect your status as an employee at will, as set for below.

 

  5. Relocation. You will also receive an additional one-time payment of
$200,000 for relocation expenses on the first payroll after your start date,
less all applicable taxes and withholdings. If you resign from the Company for
any reason, no reason or are terminated by the Company for Cause within one year
of the start date, you will be responsible to repay 100% of the relocation
one-time payment ($200,000). If you resign from the Company for any reason, no
reason or are terminated by the Company for Cause after one year of the start
date, but before three years from your start date (months 13-36), you will be
responsible to repay a pro-rata monthly portion, of $133,334. We will provide
temporary housing for you for a period of up to 6 months, airfare and hotel for
your travel to and from the office between your start date and your actual move
into temporary housing in order to facilitate your relocation to the Cambridge
area. Taxes associated with travel, hotel, and temporary housing benefit will be
paid on your behalf by Epizyme. If you resign from the Company for any reason,
no reason or are terminated by the Company for Cause within one year of the
start date, you will be responsible to repay 100% of travel, hotel, and
temporary housing benefits. Any amounts owed under this Section 5 as a result of
you leaving the Company shall be repaid within 60 days of the date you cease to
be an employee of the Company, and the Company shall have the right to offset
such amounts against any amounts it owes you under this letter, the Company’s
Executive Severance and Change in Control Plan or otherwise.

 

  6. Benefits. You may participate in any and all benefit programs that the
Company establishes and makes available to its employees from time to time,
provided that you are eligible under (and subject to all provisions of) the plan
documents that govern those programs. Benefits are subject to change at any time
in the Company’s sole discretion.

 

  7.

Vacation. You will be eligible for a maximum of three (3) weeks of paid vacation
per calendar year to be taken at such times as may be approved in advance by the
Company. The number of vacation days for which you are eligible shall accrue at
the

 

- 2 -



--------------------------------------------------------------------------------

  rate of 1.25 days per month that you are employed during such calendar year.
Your accrual and use of vacation time will be pursuant to Company policy, as
established and as may be modified in the sole discretion of the Company from
time to time.

 

  8. Invention, Non-Disclosure, Non-Competition and Non-Solicitation
Obligations. In exchange for your employment with the Company pursuant to the
terms and conditions herein, you hereby acknowledge and affirm your obligations
set forth in the enclosed Employee Confidentiality and Invention of Assignments
Agreement to be executed for the benefit of the Company, which obligations
remain in full force and effect, and agree to execute and adhere to the
obligations set forth in the enclosed Non-Competition and Non-Solicitation
Agreement, each of which is a condition to your employment with the Company.

 

  9. At-Will Employment. This letter shall not be construed as an agreement,
either express or implied, to employ you for any stated term, and shall in no
way alter the Company’s policy of employment at-will, under which both the
Company and you remain free to end the employment relationship for any reason,
at any time, with or without cause or notice. Similarly, nothing in this letter
shall be construed as an agreement, either express or implied, to pay you any
compensation or grant you any benefit beyond the end of your employment with the
Company, except as otherwise explicitly set forth herein. This letter supersedes
all prior understandings, whether written or oral, relating to the terms of your
employment.

 

  10. Severance Benefits. In recognition of your position with and value to the
Company, and to provide you with assurance in the event of certain employment
terminations, you have been selected to participate in the Company’s Executive
Severance and Change in Control Plan, a copy of which is enclosed with this
letter.

If this letter correctly sets forth the terms under which you will be employed
by the Company, please sign and return to me, no later than September 10, 2014,
the enclosed duplicate of this letter and the Non-Competition and
Non-Solicitation Agreement.

 

Sincerely, By:   /s/ Robert J. Gould  

Robert J. Gould

Chief Executive Officer

The foregoing correctly sets forth the terms of my at-will employment with
Epizyme, Inc. I am not relying on any representations other than those set forth
above.

 

    /s/ Peter Ho     /s/ Sept. 10, 2014

Peter Ho

    Date

 

- 3 -